644 S.E.2d 858 (2007)
In the Matter of David Lee JUDAH.
No. S07Y1068.
Supreme Court of Georgia.
May 14, 2007.
*859 Paula J. Frederick, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, Atlanta, for appellant.
James E. Spence, Jr., Atlanta, for appellee.
Gregory L. Fullerton, Chair, Review Panel, Albany, other party representation.
PER CURIAM.
This disciplinary matter is before the Court on David Lee Judah's request for readmission to practice law in the State of Georgia. In 2000, this Court imposed on Judah a three-year suspension from the practice of law, effective from the date of the opinion, and required that Judah meet certain conditions prior to reinstatement. Those conditions were that Judah (1) make restitution, with interest from March 15, 1996 (the date Judah ceased practicing law in Georgia), to the complainants whose grievances were the subject of his amended petition for voluntary discipline within one year of the date of the opinion; (2) make restitution to the State Bar of Georgia's Client Security Fund if it paid any funds to the complainants whose grievances were the subject of his amended petition; (3) provide proof of payment of the above restitution to the Office of General Counsel; (4) submit to physical and mental examinations by licensed and board-certified physicians, the results of which were to be submitted to the Office of General Counsel and the Lawyer Assistance Program ("the LAP"); (5) present to the Office of General Counsel certification from the LAP that Respondent is fit to resume the practice of law and poses no threat of substantial harm to the public or his clients; (6) apply for and take the Multi-State Professional Responsibility Examination and obtain certification from the Board of Bar Examiners of his passing score; and (7) agree that, after resuming the practice of law, he would (a) continue treatment with a mental health professional, who would report his condition to the LAP, at a frequency set by the LAP, until the professional and the LAP agree that he no longer needs professional consultation; and (b) attend the first session of Ethics School offered by the State Bar, at his expense. See In the Matter of Judah, 272 Ga. 374, 532 S.E.2d 370 (2000).
In his petition for reinstatement, Judah asserts that he has complied with all of the conditions set forth in Judah, supra, noting that although he was financially unable to reimburse all complainants identified in his amended petition for voluntary discipline within one year of the Court's opinion, he has now tendered complete refunds to each complainant along with interest at seven percent per annum through December 15, 2006, which was the approximate date the payments were mailed to the complainants. Furthermore, he states that he has reimbursed the Client Security Fund for the amount it paid to one of the complainants; provided proof of all of the restitution payments to the Office of General Counsel; been evaluated by a psychiatrist approved by the State Bar and by the clinical director of the LAP and submitted documentation to the Office of General Counsel establishing that both evaluators are of the opinion that Judah is fit to resume the practice of law; taken the Multi-State Professional Responsibility exam in August 2006 and obtained a passing score; established an ongoing professional relationship with the evaluating psychiatrist and is willing to continue treatment until the physician and the LAP agree that he no longer needs professional consultation; and will attend the next available Ethics School at his own expense. The State Bar has no objections to Judah's request for readmission and an affidavit has been submitted by the State Bar's Office of General Counsel confirming that Judah has complied with the conditions as set forth in this Court's 2000 opinion; that Judah has agreed to attend the first session of Ethics School offered by the State Bar *860 after termination of his suspension and to do so at his own expense; and that Judah has agreed to notify the Office of General Counsel immediately if he ever receives certification from the mental health professional treating him that he is not presently fit to practice law.
Accordingly, as Judah has met the procedural and legal requirements to be readmitted to the State Bar of Georgia, this Court hereby approves his petition for reinstatement and orders that David Lee Judah be reinstated as an attorney licensed to practice law in the State of Georgia.
Petition for reinstatement accepted.
All the Justices concur.